Title: John Adams to Thomas Jefferson, 18 July 1818
From: Adams, John
To: Jefferson, Thomas


          
            Dear Sir
            Quincy
July 18. 1818
          
          Will you accept a curious Peace Piece of New England Antiquities. It was a tolerable Catechism for The Education of a Boy of 14 Years of age, who was destined in in the future Course of his Life to dabble in so many Revolutions in America, in Holland and in France.
          This Doctor Mayhew had two Sisters established in Families in this Village which he often visited and where I often Saw him, He was intimate with my Parson Bryant and often exchanged with him, which gave me an Opportunity often to hear him in the Pulpit. This discourse was printed, a Year before I entered Harvard Colledge and I read it, till the Substance of it, was incorporated into my Nature and indelibly engraved on my Memory.
          It made a greater Sensation in New England than Mr Henrys  Philippick against the Parsons did in Virginia. It made a Noise in Great Britain where it was reprinted and procured the Author a Diploma of Doctor in Divinity.
          That your Health and voracious Appetite for reading may long continue is the Wish of your Old Friend and
          humble Servant
          John Adams
        